Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment After Final Rejection, filed June 22, 2022.  Claims 1-2, 4-6, 8-10, 21-22, 24-27, and 29-33 are pending in this case. Claims 1, 21, and 26 are currently amended.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses as follows –
Hong (US 2014/0288390) teaches capturing, by a plurality of heartrate monitoring devices, real-time heartrate information for a plurality of clients (par 109, 130, 125-126) of a service provider:
building, by a server in response to receiving the real-time heartrate information from the plurality of heartrate monitoring devices, a heartrate profile for each client, the heartrate profile comprising, for each client, a baseline heartrate and a plurality of exertion variances; (par 130, 430, 375)
wherein the heartrate of the cardholder is captured by at least one of the plurality of heartrate monitoring devices; (par 109, 130, 125-126)
retrieving by the server an activity profile for the first client associated with the account, the activity profile comprising location information over time for the client; (par 109, 124)
determining, by the server, that the heartrate of the cardholder is not within the expected range of heartrate values. (par 124-136, 209-217, 375, 431)  
Buchheim et al (US 2012/0150052) discloses each exertion variance comprising a range of heartrate values and a recovery period for the client and the corresponding mode of client transportation, the recovery period corresponding to an amount of time for a client heartrate having the respective exertion variance to return to the associated baseline heartrate following the client engaging in the corresponding mode of client transportation. (par 29-30, 39-40).
Fithian et al (US 2011/0169603) teaches determining, by the server a first mode of client transportation of the plurality of modes of client transportation. (fig2, par 5, 11, 25, 28-30, 33, 37). 
Breslow et al (US 2016/0374567) teaches a machine learning model executing on a server. (par 132, 154)
Breslow teaches wherein the ML model is trained based on training data comprising location data and heartrate data for a plurality of users.  (par 103-104, 123-125, 139).
Xing (US 2017/0243195) discloses receiving, by the server from a transaction terminal, a request to authenticate access to an account maintained by the service provider, the request comprising a token. (par 62)
Hong, in view of Fithian does not specifically teach rejecting by the server the requested access to the account based on the determination that the heartrate of the cardholder is not within the expected range of heartrate values for the first client.
However, Fithian teaches a determination that the heartrate of the cardholder is not within the expected range of heartrate values for the first client. (fig2, par 5, 11, 25, 28-30, 33, 37).
Xing teaches a heartbeat authentication. (par 7, 11, 53) 
Xing teaches rejecting, by the server, a transaction for the account based on the rejection of the requested access to the account by the cardholder. (par 62)  
Hong does not specifically teach receiving, by the server from a transaction terminal, the request comprising a heartrate of a cardholder issuing the request.
Kohli (US 2017/0223017) teaches the request comprising a heartrate of a cardholder issuing the request. (par 26, 33, 36-38, 41-44, 47-48)
Kohli teaches retrieving, by the server, a heartrate profile for a client associated with the account. (par 26, 33, 36-38, 41-44, 47-48)
However, the prior art does not teach determining, by the ML model based on the determined first mode of client transportation, the range of heartrate values of a first exertion variance of the plurality of exertion variances corresponding to the first mode of client transportation based on the heartrate profile of the first client; and based on the determination that the first client is within the recovery period corresponding to the first mode of client transportation, the determined range of heartrate values of the first exertion variance, and the determined recovery period of the first exertion variance applied to the baseline heartrate of the heartrate profile of the first client, determining, by the ML model, an expected range of heartrate values for the first client.
For these reasons, independent claims 1, 21 and 26, and their dependent claims 2, 4-6, 8-10, 22, 24-25, 27, and 29-33 are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685